





CITATION:
Case v. Case, 2011 ONCA 166





DATE:
          20110303



DOCKET: C52149



COURT OF APPEAL FOR ONTARIO



MacPherson, MacFarland and Epstein JJ.A.



BETWEEN



Penelope Mara Case



Applicant (Respondent)



and



Craig Andrew Case



Respondent (Respondent)



and



The Childrens Lawyer



Appellant



Martha
H
é
der
, for the appellant



No one appearing for the respondents



Heard: March 1, 2011 (in writing)



On appeal from the order of Justice Victor Paisley of the
          Superior Court of Justice dated April 29, 2010.



ENDORSEMENT



[1]

In accordance with the reasons of this court in
A.C.B. v. R.B.
, 2010 ONCA 714, the
    appeal is allowed, the
parens

patriae
order
    of Paisley J. dated April 29, 2010 is set aside, and the standard form order
    made by Paisley J. on the same date is confirmed.

J. C. MacPherson J.A.

J. MacFarland J.A.

Gloria Epstein J.A.


